Case 0:20-cv-60885-RKA Document 6 Entered on FLSD Docket 06/02/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-60885-CIV-ALTMAN/Hunt

 BRANDON THOMPSON,

        Plaintiff,
 v.

 FORT LAUDERDALE LAW GROUP SOUTH, PLLC,

       Defendant.
 _________________________________________/

      ORDER IN ACTIONS BROUGHT UNDER THE FAIR LABOR STANDARDS ACT

        The Complaint in this action alleges violations of the Fair Labor Standards Act, 29 U.S.C.

 § 201 et seq., (“FLSA”). To assist the Court in the management of this case, and in an effort to

 foster early and cost-effective resolution, the parties are ORDERED to comply with the following

 procedures:

        1.      Under Rule 8 of the Federal Rules of Civil Procedure, a plaintiff is required to make

 a “short and plain statement of the claim.” While this Rule places only a light burden on a plaintiff,

 the Court hereby requires complaints filed under the FLSA to include, at a minimum, a statement

 setting forth the following with respect to each Plaintiff(s):

                a.      An initial estimate of the total amount of alleged unpaid wages;

                b.      A preliminary calculation of such wages;

                c.      The approximate period during which the alleged FLSA violations
                        occurred; and

                d.      The nature of the wages (e.g., overtime or straight time).

        By June 19, 2020, the Plaintiff shall file a “Statement of Claim” (and, if the Complaint

 does not contain the foregoing information, an amended complaint that conforms to these
Case 0:20-cv-60885-RKA Document 6 Entered on FLSD Docket 06/02/2020 Page 2 of 3



 requirements). The Plaintiff shall then promptly serve a copy of this Order, the Statement of Claim,

 and copies of all supporting documents (including time sheets, pay stubs, etc.) upon counsel for

 the Defendant(s).

        2.      Within twenty (20) days of being served with the Plaintiff’s Statement of Claim,

 the Defendant(s) shall file a “Response to the Plaintiff’s Statement of Claim,” setting forth in detail

 any defenses the Defendant(s) may raise to the Plaintiff’s claim(s) and serve on the Plaintiff copies

 of all supporting documents.

        3.      This matter is hereby REFERRED to United States Magistrate Judge Patrick M.

 Hunt for a settlement conference, which shall be held within thirty (30) days of the Defendant(s)’

 Response to the Plaintiff’s Statement of Claim. Counsel for all parties shall confer and then contact

 Magistrate Judge Hunt’s Chambers prior to the due date for the Defendant(s)’ Response. Except

 as provided under Local Rule 16.2.E, the appearance of counsel and each party, or representatives

 of each party with full authority to enter into a full and complete settlement, is mandatory. All

 discussions, representations, and statements made at the settlement conference shall be

 confidential and privileged. If the case is settled at the settlement conference, counsel shall

 promptly notify the Court by filing a notice of settlement, signed by counsel of record, within

 seven (7) days of the settlement conference.

        4.      If the settlement conference is unsuccessful, all parties shall participate in a

 subsequent mediation, which will take place in accordance with the deadlines set forth in the

 Court’s Scheduling Order.

        5.      Failure to comply with ANY of these procedures may result in the imposition of

 appropriate sanctions, including the dismissal of this action or entry of default.




                                                   2
Case 0:20-cv-60885-RKA Document 6 Entered on FLSD Docket 06/02/2020 Page 3 of 3



       DONE AND ORDERED in Fort Lauderdale, Florida, this 2nd day of June 2020.




                                              _________________________________
                                              ROY K. ALTMAN
                                              UNITED STATES DISTRICT JUDGE
 cc:   counsel of record




                                          3
